          Case 1:20-cv-03208-JMF Document 52 Filed 11/04/20 Page 1 of 1




                                                          DIRECT DIAL    212.763.0884
                                                          DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                        November 4, 2020

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                        Re:   In re Columbia University Tuition Refund Action,
                              Lead Case No. 1:20-cv-03208 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        On behalf of The Trustees of Columbia University in the City of New York (“Columbia”),
we write in connection with the four Notices of Supplemental Authority (“Notices”), including the
Notice of yesterday’s date, that Plaintiffs have submitted since Columbia’s motion to dismiss was
fully briefed on August 21, 2020. See ECF 48-51.

        Although we have not responded to any of Plaintiffs’ prior Notices, we do not want the
Court to be under the impression that we did not do so because we had nothing to say. Rather, as
we are confident Your Honor has already surmised, the reason why we have not responded to
Plaintiffs’ Notices is because they are all irrelevant in the sense that not a single one of the
authorities Plaintiffs have submitted discusses any of the relevant considerations under New York
law, which, of course, is the only law that is applicable to this case. Accordingly, Columbia stands
on the arguments under New York law made in the briefs submitted in connection with its motion
to dismiss.


                                                     Respectfully submitted,



                                                     Roberta A. Kaplan

cc: Counsel of Record
